Court of Claims; jurisdiction; maritime contract; transfer to District Court to cure defect of jurisdiction. — Plaintiff sues to recover damages for breach of its contract with the Navy Department under which the plaintiff was to provide a boat and crew for the use of defendant ait a specified charter rate,, claiming that notwithstanding the fact that plaintiff was ready, willing and able to perform the contract, defendant unreasonably delayed granting security clearances to the company and crew members and thereafter ordered only *865limited use of the boat so that the charter hire earned for the remainder of the charter period never exceeded the minimum guaranteed charter hire of the contract. Defendant moved to transfer the case to the United States District Court for the Southern District of Florida under the Act of September 13, 1960, 74 Stat. 912, 28 U.S.C. § 1506, on the ground that the claim is based upon an alleged breach of a maritime contract of charter party and is therefore within the exclusive jurisdiction of the district courts under the Suits in Admiralty Act of March 9,1920,41 Stat. 525, as amended, 46 U.S.C. §§ 741-50. On March 10, 1961, the court, after consideration of the defendant’s motion and plaintiff’s opposition thereto, together with oral argument, and on the basis of section 2 of the Act of September 13, 1960, ordered that defendant’s motion be granted and the case be transferred to the United States District Court for the Southern District of Florida, Miami Division.
Plaintiff’s motion for rehearing before the full court and for reconsideration of the order of transfer was denied June 7,1961.